DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 10/08/2021.

Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
Claims 1, 8 and 15 each recite, “calling, by the interpreter, a cursor hover interaction function of the first visual element of the GUI at the position of the long press action…”, (emphasis added) e.g. lines 9-11 of Claim 1. The preceding limitations have been amended to recite, “a first position of the long press action”. For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitation to  first position of the long press action…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15 recite, “providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the long press action, haptic feedback upon calling a cursor hover interaction function of the second  by the interpreter, and responsive to a second visual element of the GUI being located at a second position of the long press action, haptic feedback upon calling a cursor hover interaction function of the second visual element of the GUI.’ in the application as filed.
¶ [0024] of the instant application states, “Interpreter 304 may be configured to perform the operations of flowchart 200 of FIG. 2, and serves as an intermediate layer between the operating system and an application 306 (which would be a mobile application in a mobile device environment).” However, haptic feedback is not an operation that is listed in the flowchart or supporting paragraphs for FIG. 2.
¶ [0029] of the instant application states, “In an embodiment, haptic feedback may be provided to a user at various steps of the interactions described above. Support for haptic feedback may depend on the availability of haptic feedback hardware on a host mobile device, as would be understood by a person skilled in the relevant art. For example, haptic feedback may be provided when the long press interaction occurs (e.g., once the touch interaction has been made, and sustained past the defined period of time for associating a touch as a long press). Additionally, when moving the touch interaction around the display while sustaining the long press, haptic feedback may be provided as the interaction moves over a new visual element.” While the paragraph states haptic feedback may be provided to a user at various steps, it also states that haptic feedback support is dependent upon haptic feedback hardware, and not related to the “interpreter”. Furthermore, the paragraph appears to give example of providing 
Thus, the specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Claims 2-7, 9-14 and 16-20 are dependents of Claims 1, 8 and 15, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1, 8 and 15; therefore they are rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al (US 20130201107 A1, previously cited), hereinafter Rossi in view of Harrison (US 20020084991 A1, previously cited), hereinafter Harrison and Ulrich et al. (US 20140362014 A1, cited in previous Office Action), hereinafter Ulrich.

Regarding Claim 1, Rossi teaches:
A method, comprising: receiving, at an interpreter executing on one or more computing devices, (See FIG.s 1 and 6, the input simulation module 103, timer 104, and gesture module 105 work in concert to implement an input simulation process that simulates an input of one type when an input of a different type is received. [0024], Although the input simulation module 103, timer 104 and gesture module 105 are 
an input corresponding to a long press action on a touch screen from (See FIG. 4, Step 400 receives a touch input [0045], step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present [0046] the gesture module 105 may be configured to recognize a touch input, such as a finger of a user's hand 106a as proximal to display device 108 of the computing device 102 using touchscreen functionality, [0027], The gesture techniques supported by the input simulation module 103 and gesture module 105 may be detected using touchscreen functionality in the mobile configuration 202 [0034] FIG. 4 is a flow diagram that describes steps in an input simulation process or method accordance with one or more other embodiments... software that can perform the functionality about to be described are the input simulation module 103, timer 104 and the gesture module 105 described above [0044])
an operating system configured to operate without a cursor; (See FIG.s 1 and 6, operating system 620 with gesture capture driver configured to operate without a cursor; an operating system 620 can be maintained as a computer application with the computer-readable media 614 and executed on processors 610...The gesture-capture driver 624 is representative of software that is used to provide an interface with a device configured to capture a gesture, such as a touchscreen, track pad, camera, and so on. Alternatively or in addition, the interface application 622 and the gesture-capture driver 624 can be implemented as hardware, software, firmware, or any combination thereof. [0069])

calling, by the interpreter, a cursor hover interaction function of the first visual element of the GUI at the position of the long press action and responsive to the long press action, (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], e.g. FIG. 5, after a period of time, e.g., a pre-defined time or a dynamically selectable time 

Rossi, at least, suggests:
wherein the cursor hover interaction function of the first visual element is configured to respond to a cursor hover event on a cursor-enabled system, and (In the examples described below, such application resides in the form of a web browser. It is to be appreciated and understood, however, that other applications can utilize the techniques described herein without departing from the spirit and scope of the claimed subject matter [0024], Many websites rely on the ability of a pointing device, such as a mouse, to "hover" in order to support various user interface constructs. One such construct is an expandable menu. For example, an expandable menu may open when a user hovers the mouse over the element without necessarily activating the element [0002], With touch inputs, however, the same user interaction that is utilized to hover an element is used to activate it (i.e. tapping). Thus, tapping an element will both hover and activate it. Accordingly, portions of websites may be inaccessible to users of touch [0003], e.g. FIG. 5, an example webpage is represented generally at 500. The webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The 

Rossi further teaches:
providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the long press action, …[visual] feedback upon calling a cursor hover interaction function of the second visual element of the GUI. (the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS :hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026] The webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], another element has… been selected... In this particular example, the actions are associated with a mouse hover event which causes a menu region 510, associated with element 502, to be displayed [0049])

receiving, at an interpreter executing on one or more computing devices, (The processor-based system 18 may include software 14 that translates touch screen events into mouse events [0011])
an input corresponding to a long press action on a touch screen from (touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013] A check at diamond 30 determines whether the finger/stylus presence is still detected on the touch screen 12 [0015] Different finger/stylus actuations can be recognized as the mouse over... a particular finger/stylus movement or actuation may be translated into a corresponding mouse event that may be recognized by software 16 that expects conventional mouse commands [0016])
an operating system configured to operate without a cursor; (a touch screen display 12 may be coupled to a processor-based system 18 [0011] This may occur despite the fact that the system 18 does not use a mouse and no mouse operation is utilized in connection with the touch screen 12 [0011] the software 14 may even be incorporated into the operating system. It may even be useful in many cases to integrate the translator software 14 into the graphics support layer to allow a large 
…
calling, by the interpreter, a cursor hover interaction function of [a] first visual element of [a] GUI at the position of the long press action and responsive to the long press action, (touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013] A check at diamond 30 determines whether the finger/stylus presence is still detected on the touch screen 12 [0015] Different finger/stylus actuations can be recognized as the mouse over... a particular finger/stylus movement or actuation may be translated into a corresponding mouse event that may be recognized by software 16 that expects conventional mouse commands [0016])
wherein the cursor hover interaction function of the first visual element is configured to respond to a cursor hover event on a cursor-enabled system, (software 16, which expects to receive mouse events, receives events generated from the touch screen 12 that are recognized by the software 16 as though the touch screen events were mouse events [0011], Positioning a mouse cursor over a selectable display element may generate an event. For example, causing the mouse cursor to "hover" over a selectable display element may generate an event. The element may be 
providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the long press action, …[visual] feedback upon calling a cursor hover interaction function of the second visual element of the GUI. (touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013] A check at diamond 26 determines whether the user's finger/stylus moves. If so, a mouse move event may be generated as indicated in block 28. A mouse move event corresponds to movement of a mouse which results in movement of the position of the mouse cursor on a display screen in correspondence to the user's mouse movement [0014], A check at diamond 30 determines whether the finger/stylus presence is still detected on the touch screen 12. If so, the flow iterates to monitor for finger/stylus movement at diamond 26 [0015] touch screen translator software 14 may detect the presence of the user's finger or stylus on the touch screen 12, as indicated in diamond 22. In response to the detection of the finger/stylus, a mouse over event may be generated, as indicated in block 24. A mouse over event corresponds to a mouse cursor being positioned over a display element, without selecting that element by a mouse click [0013], Different finger/stylus actuations can be recognized as the mouse over... a particular finger/stylus movement or actuation may be translated into a corresponding mouse event that may be 

Given the suggestion of Rossi, and that Harrison also teaches that a large amount of conventional software, including browser software and application software may operate based on conventional well-known mouse commands that are conventionally recognized and conventionally utilized to provide user inputs to application programs (Harrison [0005]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the cursor hover interaction function of the first visual element of Rossi is configured to respond to a cursor hover event on a cursor-enabled system, as taught by Harrison.

One would have been motivated to do make such a modification to provide mouse functionality in connection with touch screens (Harrison [0007]).

As shown above, both Rossi and Harrison teach providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the long press action, visual feedback upon calling a cursor hover interaction function of the second visual element of the GUI. However, the combination of Rossi and Harrison may not explicitly disclose:
haptic feedback upon calling a cursor hover interaction function of the second visual element of the GUI (emphasis added).

Ulrich teaches:
receiving, at an interpreter executing on one or more computing devices, an input corresponding to a… press action on a touch screen (See FIG. 1, program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide pressure-based haptic effects… a detection module 124 configures the processor 102 to monitor the touch sensitive surface 116 via the touch sensor 108 to determine a position of a touch. For example, detection module 124 may sample touch sensor 108 in order to track the presence or absence of a touch and, if a touch is present, to track one or more of the location, path, velocity, acceleration, pressure and/or other characteristics of the touch [0043])
determining, by the interpreter, a first position of the… press action within a graphical user interface (GUI) of an application displayed on the touch screen; identifying, by the interpreter responsive to receiving the input, a first visual element of the GUI that is located at the first position of the… press action; (program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide pressure-based haptic effects [0043], Haptic effect determination module 126 may select different haptic effects based on the location of a touch in order to simulate the presence of a feature (e.g., a virtual avatar, automobile, animal, cartoon character, button, lever, slider, list, menu, logo, or person) on the surface of touch sensitive surface 116. In some embodiments, these features may 
calling, by the interpreter, a cursor hover interaction function of the first visual element of the GUI at the position of the… press action and (program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide pressure-based haptic effects [0043] upon a user interacting with a virtual object 508 (e.g., a calendar) with an amount of pressure associated with a user interface level, the computing device 502 may display one or more new virtual objects 512 (or update the virtual object 508). For example, in some embodiments, the computing device 502 may output a tool tip (e.g., a popup configured to provide 
… providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the… press action, haptic feedback upon calling a cursor hover interaction function of the second visual element of the GUI. (program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide pressure-based haptic effects [0043] upon a user interacting with a virtual object 508 (e.g., a calendar) with an amount of pressure associated with a user interface level, the computing device 502 may display one or more new virtual objects 512 (or update the virtual object 508). For example, in some embodiments, the computing device 502 may output a tool tip (e.g., a popup configured to provide information to a user) upon the user interacting with a virtual object. The computing device 502 may also output a haptic effect. [0076])

Given that Rossi teaches that performing one or more actions associated with a simulated mouse input (e.g. Rossi [0046]), that Harrison teaches that a tooltip is a cursor hover interaction function of a visual element that is configured to respond to a cursor hover event on a cursor-enabled system (e.g. the mouse cursor to "hover'' over a selectable display element may generate an event. The element may be highlighted or an insert box may be displayed that provides information about the element [0003] of Harrison), and that Rossi teaches that the example environment is not limited to performing the described embodiments and the described embodiments are not limited to implementation in the example environment (Rossi [0020]) it would have been 

One would have been motivated to do make such a modification to create a more intuitive and enhanced user experience (Ulrich [0003]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Rossi, as modified, teaches:
wherein the cursor hover interaction function is implemented within the application and is configured to display an additional visual element related to the first visual element within the GUI. (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], e.g. FIG. 5, after a period of time, e.g., a pre-defined time or a dynamically selectable time has passed, the touch input is removed from element 502, 

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Rossi, as modified, teaches:
wherein the additional visual element is displayed at a location separated from the first position of the long press action. (See FIG. 5, menu region 510 is displayed at a location separated from the position of the touch longer that the period of time at the location relative to element 502; step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], e.g. FIG. 5, after a period of time, e.g., a pre-defined time or a dynamically selectable time has passed, the touch input is removed from element 502, as in the bottom-most illustration of webpage 500 and another element has not been 

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Rossi, at least, suggests:
wherein the cursor hover interaction function is responsive to a cursor hover interaction performed on a desktop implementation of the application. (step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS:hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026], In the examples described below, such application resides in the form of a web browser. It is to be appreciated and understood, however, that other applications can utilize the techniques described herein without departing from the spirit and scope of the claimed subject matter [0024], Many websites rely on the ability of a pointing device, such as a mouse, to "hover" in order to support various user interface constructs. One such construct is an expandable menu. For example, an expandable menu may open when a user hovers the mouse over the element without necessarily activating the element [0002], With touch inputs, however, 

Harrison teaches:
wherein the cursor hover interaction function is responsive to a cursor hover interaction performed on a desktop implementation of the application. (software 16, which expects to receive mouse events, receives events generated from the touch screen 12 that are recognized by the software 16 as though the touch screen events were mouse events [0011], Positioning a mouse cursor over a selectable display element may generate an event. For example, causing the mouse cursor to "hover" over a selectable display element may generate an event. The element may be highlighted or an insert box may be displayed that provides information about the element [0003])

Therefore, combining Rossi, Harrison and Ulrich would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 1 is incorporated.

determining, by the interpreter, a new position of the long press action within the GUI; and calling, by the interpreter, the cursor hover interaction function of the application for a second visual element of the GUI located at the new position of the long press action. (the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more actions associated with a simulated mouse input… The CSS :hover pseudo-class on a selector allows formats to be applied to any of the elements selected by the selector that are being hovered (pointed at). [0046] after passage of the associated time, the touch input is removed, actions associated with a simulated mouse input are performed, e.g. actions associated with a hover. [0026] The webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], another element has... been selected [0049])
In the interpretation that the “long press action” is continuous, or sustained, on the GUI, Harrison, as modified, teaches:




One would have been motivated to do so to provide mouse functionality in connection with touch screens (Harrison [0007])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Rossi teaches:
providing, by the one or more computing devices, additional… [visual] feedback responsive to the identifying the first visual element. (the touch input can be received relative to an element that appears on a display device. Any suitable type of element can be the subject of the touch input. [0045], e.g. FIG. 5, webpage 500 includes a number of activatable elements at 502, 504, 506, and 508. The activatable elements represent items that might appear at the top of the webpage [0048], step 404 ascertains that the time period has passed, step 412 ascertains whether a second input scenario is present… If the second input scenario is present, step 414 performs one or more 

While Rossi teaches providing, by the one or more computing devices, additional visual feedback responsive to the identifying the first visual element, Rossi may not explicitly disclose:
providing, by the one or more computing devices, additional haptic feedback responsive to the identifying the first visual element. (emphasis added)

Ulrich teaches:
providing, by the one or more computing devices, haptic feedback responsive the  identifying the first visual element. (program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide pressure-based haptic effects [0043] upon a user interacting with a virtual object 508 (e.g., a calendar) with an amount of pressure associated with a user interface level, the computing device 502 may display one or more new virtual objects 512 (or update the 

Given that Rossi teaches that performing one or more actions associated with a simulated mouse input (e.g. Rossi [0046]), that Harrison teaches that a tooltip is a cursor hover interaction function of a visual element that is configured to respond to a cursor hover event on a cursor-enabled system (e.g. the mouse cursor to "hover'' over a selectable display element may generate an event. The element may be highlighted or an insert box may be displayed that provides information about the element [0003] of Harrison), and that Rossi teaches that the example environment is not limited to performing the described embodiments and the described embodiments are not limited to implementation in the example environment (Rossi [0020]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more actions that are performed with the associated simulated mouse hover input, of Rossi combined with Harrison, to include providing, by the one or more computing devices, additional haptic feedback responsive to the identifying the first visual element, as taught by Ulrich, to meet the claim limitations with a reasonable expectation of success.



Regarding Claim 7, the rejection of Claim 1 is incorporated.
Rossi, as modified, teaches:
wherein the input is received from an operating system upon which the application is executing. (See FIG.s 1 and 6, operating system 620 with gesture capture driver configured to operate without a cursor; an operating system 620 can be maintained as a computer application with the computer-readable media 614 and executed on processors 610. The device applications 618 can include a device manager (e.g., a control application, software application, signal processing and control module, code that is native to a particular device, a hardware abstraction layer for a particular device, etc.), as well as other applications that can include, web browsers, image processing applications, communication applications such as instant messaging applications, word processing applications and a variety of other different applications [0069])

Regarding Claim 8, Rossi teaches:
A system, comprising: a memory configured to store operations; and one or more processors configured to perform the operations, the operations comprising: (See FIG. 6, computer-readable media 614, processing & control 612, processor(s) 610)
The remaining limitations substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 15, Rossi teaches:
A non-transitory computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising: (See FIG. 6, computer-readable media 614, processing & control 612, processor(s) 610)
The remaining limitations substantially the same as Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claims 9 and 16, the rejection of Claims 8 and 15 are incorporated.
Claims 9 and 16 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 10 and 17, the rejection of Claims 9 and 16 are incorporated.
Claims 10 and 17 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 18, the rejection of Claims 8 and 15 are incorporated.
Claims 11 and 18 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 19, the rejection of Claims 8 and 15 are incorporated.
Claims 12 and 19 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 20, the rejection of Claims 8 and 15 are incorporated.
Claims 13 and 20 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 8 is incorporated.
Claim 14 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the response, and with respect to Claims 1, 6, 8, 13, 15 and 20, Applicant submits:
“The Office Action alleges that Harrison teaches "the cursor hover interaction function of the first visual element is configured to respond to a cursor hover event on a cursor-enabled system." The Examiner acknowledges that Rossi does not teach this feature… However, Harrison or Rossi, either alone or in combination, fail to teach or suggest "providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the long press action, haptic feedback upon calling a cursor hover interaction function of the second visual element of the GUI."… The Office Action alleges that Ulrich teaches "providing, by the one or more computing devices, haptic feedback responsive to the identifying the first visual element." The Examiner acknowledges that the combination of Rossi and Harrison do not teach this feature. Ulrich describes a user interface device that is relating to pressure-haptic effects. (Ulrich, para. [0002]) Ulrich further describes that a processor may determine a haptic effect based on the amount of pressure associated with a user interaction. (Ulrich, para. [0097]) However, Ulrich does not describe providing additional haptic feedback in response "to identifying the first visual element." Further, Ulrich does not describe "providing, by the interpreter and responsive to a second 

		Examiner respectfully disagrees, as detailed below.
Examiner notes that it was not conceded that Rossi does not teach that "the cursor hover interaction function of the first visual element is configured to respond to a cursor hover event on a cursor-enabled system." As shown in the Office Action above, and in the previous Office Action, Rossi appears to at least suggest the above limitation.
While it was conceded that Rossi and Harrison do not appear to teach the previous limitation of providing, by the one or more computing devices, haptic feedback responsive to the identifying the first visual element, both Rossi and Harrison disclose providing, by the interpreter and responsive to a second visual element of the GUI being located at a second position of the long press action, visual feedback upon calling a cursor hover interaction function of the second visual element of the GUI, and Rossi also teaches providing, by the one or more computing devices, additional visual feedback responsive to the identifying the first visual element.
As shown above, Ulrich teaches identifying, by an interpreter, visual elements of a GUI that are located at a position of a press action (Ulrich [0043]-[0045], e.g. program components 124, 126, and 128 are depicted to show how a device can be configured in some embodiments to provide 
 Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 2-7, 9-14 and 16-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US 20160349843 A1) - A remote control apparatus, a method of providing a vibration feedback thereof, including a long press action that performs an operation of popping up a menu and generating a vibration feedback when the menu is popped up. Also, when a cursor hovers in response to a user input, a corresponding item is highlighted, and a vibration feedback is provided
Modarres et al. (US 20160004309 A1) - Systems And Methods For Multi-Output Electrostatic Haptic Effects including the user may hover the mouse over a window and, in response, the system may output a haptic effect comprising a simulated vibration

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179